               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF MISSOURI
                        WESTERN DIVISION


UNITED STATES SECURITIES                           )
AND EXCHANGE COMMISSION,                           )
                                                   )
               Plaintiff,                          )
                                                   )
                        v.                         )
                                                   )
CORBYN W. JONES, ESQ.                              )
                                                   )
               Defendant.                          )
                                                   )
_______________________________________            )

                                COMPLAINT

       Plaintiff United States Securities and Exchange Commission (“SEC”)

alleges:

       1.    Defendant Corbyn W. Jones, a licensed attorney, violated the

federal securities laws by misrepresenting to potential investors how their

proceeds would be used.

                        JURISDICTION AND VENUE

       2.    The Commission brings this action pursuant to Section 20(b) of

the Securities Act of 1933 [15 U.S.C. §77t(b)] (“Securities Act”) and Sections

21(d) and 21(e) of the Securities Exchange Act of 1934 [15 U.S.C. §§78u(d) and

78u(e)] (“Exchange Act”).




       Case 4:21-cv-00267-FJG Document 1 Filed 04/22/21 Page 1 of 9
       3.    This Court has jurisdiction over this action pursuant to Section 22

of the Securities Act [15 U.S.C. § 77v], Section 27 of the Exchange Act [15

U.S.C. § 78aa] and 28 U.S.C. § 1331.

       4.    Venue is proper in this Court pursuant to Section 27 of the

Exchange Act [15 U.S.C. § 78aa]. Acts, practices and courses of business

constituting violations alleged herein have occurred within the jurisdiction of

the United States District Court for the Western District of Missouri and

elsewhere.

       5.    Defendant directly and indirectly made use of the means and

instrumentalities of interstate commerce and of the mails in connection with the

acts, practices, and courses of business alleged herein, and will continue to do so

unless enjoined.

                                 DEFENDANT

       6.    Defendant Corbyn W. Jones, Esq., age 44, is a resident of

Kansas City, Missouri.

                               OTHER PARTIES

       7.    Strayne Holdings, LLC is a Missouri Limited Liability Company

formed in March 2019 with its principal place of business in Kansas City,

Missouri. Jones organized Strayne with another partner as an operating

company to engage in medicinal marijuana cultivation, manufacturing and

dispensing. He serves as its CEO. He indirectly owns approximately 42% of the




                                         2
       Case 4:21-cv-00267-FJG Document 1 Filed 04/22/21 Page 2 of 9
entity.

          8.    1107 Property Management, LLC is a Missouri Limited Liability

Company formed in March 2019 with its principal place of business in Kansas

City, Missouri. Jones, along with another individual, organized 1107 Property

Management to own, manage, and lease buildings, facilities, land, fixtures,

non-cannabis related equipment, and intellectual property. Jones is its CEO. He

indirectly owns approximately 42% of 1107 Property Management.

                                       FACTS

          9.    In November 2018, Missouri voters approved an amendment to

the State Constitution that legalized the growing, manufacturing, selling and

consuming of marijuana and marijuana products for medicinal use. Jones

capitalized on this development by forming a business to cultivate, extract, and

dispense medical marijuana. In March 2019 he formed two companies, Strayne

and 1107 Property Management. Around the same time, Jones began seeking

investors for the two companies.

          10.   Before they invested, Jones gave prospective investors “offering

documents,” many of which he personally signed, such as the “opportunity

summaries” and “subscription agreements” for the entities. The offering

documents contained information about the companies and the investment

opportunity generally.

          11.   One such document, entitled “Pre-Licensure Use of Funds,” listed

a $225,000 line item for the CEO’s salary for the period of March 15, 2019




                                          3
          Case 4:21-cv-00267-FJG Document 1 Filed 04/22/21 Page 3 of 9
through January 1, 2020.

       12.    There was no written disclosure, for either Strayne or 1107

Property Management, about Jones using investment proceeds, above and

beyond his salary, for personal purposes.

       13.    In early 2019, Jones spoke with prospective investors. He told one

prospective investor that until the State of Missouri issued the necessary license,

he would earn less than $200,000 annually. For other investors, Jones never

disclosed that the investors would be paying him a salary or, that in addition to

such a salary, they would be paying his personal expenses.

       14.    From February 2019 through January 2020, five investors in two

states invested more than $650,000 in Strayne and 1107 Property Management.

Throughout that timeframe, Jones used a significant amount of those proceeds

for purely personal purposes – at least $80,000 beyond his salary.

       15.    Jones made withdrawals from the corporate accounts to pay for

personal expenses.

       16.    Jones also frequently transferred funds from the corporate

accounts to his personal accounts.

       17.   From March 15, 2019 through January 1, 2020, Jones received

approximately $157,000 from the corporate accounts, and used approximately

$259,000 of investor funds to pay for personal expenses. During this same time

period, Jones deposited approximately $97,000 into the corporate accounts and

paid approximately $11,000 in business expenses from his personal accounts.




                                         4
       Case 4:21-cv-00267-FJG Document 1 Filed 04/22/21 Page 4 of 9
The total net benefit to Jones was approximately $308,000, which is $83,000

more than the CEO salary of $225,000 that was disclosed to investors.

       18.    For example, from May 30, 2019 through June 21, 2019, Jones

made six transfers from the corporate accounts to his personal accounts,

totaling $55,000. From July 30, 2019 through August 31, 2019, Jones made

another six transfers from the corporate accounts to his personal accounts,

totaling $30,400. In addition, during those periods he wrote two checks drawn

from corporate accounts, payable to himself, totaling $8,100.

       19.    Jones controlled both Strayne and 1107 Property Management.

For both entities, he was the CEO. He oversaw the entities’ management and

day-to-day operations. He had signature authority over Strayne and 1107

Property Management’s bank accounts. Jones signed subscription agreements

and operating agreements given to investors.

                                     COUNT I

                Violations of Section 17(a) of the Securities Act

       20.    Paragraphs 1 through 19 are realleged and incorporated by

reference as though fully set forth herein.

       21.    Defendant, in the offer or sale of securities, by the use of the

means and instruments of transportation or communication in interstate

commerce or by use of the mails, directly or indirectly: (a) employed devices,

schemes and artifices to defraud; (b) obtained money and property by means of

untrue statements of material fact and by omitting to state material facts




                                          5
       Case 4:21-cv-00267-FJG Document 1 Filed 04/22/21 Page 5 of 9
necessary to make the statements made, in light of the circumstances under

which they were made, not misleading; and (c) engaged in transactions,

practices, and courses of business which operated or would operate as a fraud or

deceit upon the purchasers of such securities.

       22.    Defendant acted recklessly and negligently in engaging in the

conduct described above.

       23.    By engaging in the conduct described above, defendant violated

Sections 17(a)(1), 17(a)(2), and 17(a)(3) of the Securities Act [15 U.S.C. §§

77q(a)(1), 77q(a)(2), and 77q(a)(3)].

                                   COUNT II

                Violations of Section 10(b) of the Exchange Act,
                         and Exchange Act Rule 10b-5

       24.    Paragraphs 1 through 19 are realleged and incorporated by

reference.

       25.    Defendant, in connection with the purchase and sale of securities,

by the use of the means and instrumentalities of interstate commerce and by the

use of the mails, directly and indirectly: used and employed devices, schemes

and artifices to defraud; made untrue statements of material fact and omitted to

state material facts necessary in order to make the statements made, in light of

the circumstances under which they were made, not misleading; and engaged in

acts, practices and courses of business which operated or would have operated

as a fraud and deceit upon purchasers and sellers and prospective purchasers

and sellers of securities.



                                         6
       Case 4:21-cv-00267-FJG Document 1 Filed 04/22/21 Page 6 of 9
      26.     Jones sought to convince investors to purchase membership

interests in Strayne and 1107 Property Management, even though he knew

investor proceeds would be used for personal purposes. Jones drafted, made,

and disseminated material misstatements to investors – both orally and in

writing – about the use of Strayne’s and 1107 Property Management’s proceeds.

      27.     Jones recklessly engaged in the aforementioned conduct.

      28.     By reason of the foregoing, defendant violated Section 10(b) of the

Exchange Act [15 U.S.C. §78j(b)] and Rule 10b-5 thereunder [17 C.F.R.

240.10b-5].

                             RELIEF REQUESTED

      WHEREFORE, the Commission respectfully requests that this Court:

                                        I.

      Issue findings of fact and conclusions of law that defendant Corbyn W.

Jones committed the violations charged and alleged herein.

                                        II.

      Enter an Order of Permanent Injunction restraining and enjoining

defendant, his officers, agents, servants, employees, attorneys and those persons

in active concert or participation with defendant who receive actual notice of

the Order, by personal service or otherwise, and each of them from, directly or

indirectly, engaging in the transactions, acts, practices or courses of business

described above, or in conduct of similar purport and object, in violation of

Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)], Section 10(b) of the




                                         7
      Case 4:21-cv-00267-FJG Document 1 Filed 04/22/21 Page 7 of 9
Exchange Act [15 U.S.C. § 78j] and Rule 10b-5 [17 CFR § 240.10b-5]

thereunder.

                                       III.

      Issue an Order requiring defendant to disgorge the ill-gotten gains

received as a result of the violations alleged in this Complaint, including

prejudgment interest.

                                        IV.

      With regard to defendant’s violative acts, practices and courses of

business set forth herein, issue an Order imposing upon defendant appropriate

civil penalties pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)

and Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)].

                                        V.

      Issue an Order imposing an officer and director bar pursuant to Section

21(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)].

                                       VI.

      Retain jurisdiction of this action in accordance with the principals of

equity and the Federal Rules of Civil Procedure in order to implement and

carry out the terms of all orders and decrees that may be entered or to entertain

any suitable application or motion for additional relief within the jurisdiction of

this Court.




                                         8
      Case 4:21-cv-00267-FJG Document 1 Filed 04/22/21 Page 8 of 9
                                     VII.

      Grant such other relief as this Court deems appropriate.


                                      UNITED STATES SECURITIES
                                      AND EXCHANGE COMMISSION


                                      By: /s/ Jonathan S. Polish
                                      Jonathan S. Polish
                                      Amy S. Cotter
                                      Ruta G. Dudenas
                                      Attorney for Plaintiff
                                      U.S. SECURITIES AND
                                      EXCHANGE COMMISSION
                                      175 West Jackson Blvd., Suite 1450
                                      Chicago, IL 60604
                                      Telephone: (312) 353-7390



Dated: April 22, 2021




                                       9
      Case 4:21-cv-00267-FJG Document 1 Filed 04/22/21 Page 9 of 9
